Exhibit 10.23

 

--------------------------------------------------------------------------------

 

AUTOCASH INC.

AMENDED AND RESTATED

PHANTOM STOCK PLAN

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

AUTOCASH INC.

AMENDED AND RESTATED

PHANTOM STOCK PLAN

 

ARTICLE 1

PURPOSE

4

 

 

 

1.1

General

4

 

 

 

1.2

History

4

 

 

 

ARTICLE 2

DEFINITIONS

4

 

 

 

2.1

Definitions

4

 

 

 

ARTICLE 3

EFFECTIVE DATE; TERMINATION OF PLAN; SPECIAL COVENANTS

11

 

 

 

3.1

Effective Date

11

 

 

 

3.2

Term of Plan

11

 

 

 

3.3

Special Covenants

11

 

 

 

ARTICLE 4

ADMINISTRATION

12

 

 

 

4.1

Plan Administrator

12

 

 

 

4.2

Actions and Interpretations by the Plan Administrator

12

 

 

 

4.3

Authority of Plan Administrator

12

 

 

 

ARTICLE 5

PHANTOM SHARES SUBJECT TO THE PLAN

13

 

 

 

5.1

Number of Shares

13

 

 

 

5.2

Share Counting

13

 

 

 

ARTICLE 6

ELIGIBILITY

13

 

 

 

6.1

General

13

 

 

 

ARTICLE 7

PHANTOM STOCK APPRECIATION RIGHTS

13

 

 

 

7.1

Grant of Phantom Stock Appreciation Rights

13

 

 

 

7.2

Vesting

14

 

 

 

7.3

Forfeiture

14

 

 

 

7.4

Automatic Exercise

15

 

 

 

7.5

Form of Payment

15

 

 

 

ARTICLE 8

PHANTOM STOCK UNITS

15

 

 

 

8.1

Grant of Phantom Stock Units

15

 

 

 

8.2

Vesting

15

 

 

 

8.3

Forfeiture

16

 

--------------------------------------------------------------------------------


 

8.3

Form of Payment of Phantom Stock Units

16

 

 

 

ARTICLE 9

PROVISIONS APPLICABLE TO AWARDS

17

 

 

 

9.1

Limits on Transfer

17

 

 

 

9.2

Beneficiaries

17

 

 

 

ARTICLE 10

CHANGES IN CAPITAL STRUCTURE

17

 

 

 

10.1

Mandatory Adjustments

17

 

 

 

10.2

Discretionary Adjustments

17

 

 

 

10.3

General

18

 

 

 

ARTICLE 11

AMENDMENT, MODIFICATION AND TERMINATION

18

 

 

 

11.1

Amendment, Modification and Termination

18

 

 

 

11.2

Awards Previously Granted

18

 

 

 

11.3

Compliance Amendments

18

 

 

 

ARTICLE 12

GENERAL PROVISIONS

19

 

 

 

12.1

Rights of Participants

19

 

 

 

12.2

Withholding

19

 

 

 

12.3

Special Provisions Related to Section 409A of the Code

19

 

 

 

12.4

Unfunded Status of Awards

21

 

 

 

12.5

Relationship to Other Benefits

21

 

 

 

12.6

Expenses

21

 

 

 

12.7

Titles and Headings

21

 

 

 

12.8

Gender and Number

21

 

 

 

12.9

Severability

21

 

 

 

12.10

No Limitations on Rights of Company

21

 

 

 

12.11

Indemnification

21

 

3

--------------------------------------------------------------------------------


 

AUTOCASH INC.

AMENDED AND RESTATED

PHANTOM STOCK PLAN

 

ARTICLE 1

PURPOSE

 

1.1.                            GENERAL.  The purpose of the AutoCash Inc.
Amended and Restated Phantom Stock Plan (the “Plan”) is to promote the success,
and enhance the value, of AutoCash Inc., a Delaware corporation (the “Company”),
by improving its ability to attract, retain, motivate and reward highly
qualified employees, officers and directors, achieve improved Company and
individual performance, and establish performance incentives that support the
Company’s long-term business strategy.  Accordingly, the Plan permits the grant
of incentive awards from time to time to selected employees, officers and
directors of the Company and its Affiliates.

 

1.2.                            HISTORY.  The Plan was originally adopted by the
Board on _April 29, 2011.  The Plan was amended and restated by the Board on
June 17, 2011, to contemplate the default terms of Awards to be granted to
certain Participants after the date of such amendment and restatement.

 

ARTICLE 2

DEFINITIONS

 

2.1.                            DEFINITIONS.  When a word or phrase appears in
this Plan with the initial letter capitalized, and the word or phrase does not
commence a sentence, the word or phrase shall generally be given the meaning
ascribed to it in this Section or in Section 1.1 unless a clearly different
meaning is required by the context.  The following words and phrases shall have
the following meanings:

 

(a)                                 “Affiliate” means (i) any Subsidiary or
Parent, or (ii) an entity that directly or through one or more intermediaries
controls, is controlled by or is under common control with, the Company, as
determined by the Plan Administrator, or TMX, as determined by the board of
directors of TMX, as the case may be.

 

(b)                                 “Award” means an award of Phantom Stock
Appreciation Rights or Phantom Stock Units granted to a Participant under the
Plan.

 

(c)                                  “Award Certificate” means a written
document, in such form as the Plan Administrator prescribes from time to time,
setting forth the terms and conditions of an Award.  Award Certificates may be
in the form of individual award agreements or certificates or a program document
describing the terms and provisions of an Award or series of Awards under the
Plan.  The Plan Administrator may provide for the use of electronic, internet or
other non-paper Award Certificates, and the use of electronic, internet or other
non-paper means for the acceptance thereof and actions thereunder by a
Participant.

 

(d)                                 “Beneficial Owner” shall have the meaning
given such term in Rule 13d-3 of the General Rules and Regulations under the
1934 Act.

 

(e)                                  “Board” means the Board of Directors of the
Company.

 

4

--------------------------------------------------------------------------------


 

(f)                                   “Cause” as a reason for a Participant’s
termination of Continuous Service shall have the meaning assigned such term in
the employment, severance or similar agreement, if any, between such Participant
and the Company or an Affiliate; provided, however, that if there is no such
employment, severance or similar agreement in which such term is defined, and
unless otherwise defined in the applicable Award Certificate, “Cause” shall mean
any of the following acts by the Participant:

 

(i)                           any conduct by the Participant involving moral
turpitude or that could cause damage to the reputation of Company or an
Affiliate;

 

(ii)                        the Participant’s commission or conviction of, or
pleading guilty or nolo contendere (or any similar plea or admission) to, a
felony or a criminal act involving dishonesty or other moral turpitude;

 

(iii)                     any misconduct on the part of the Participant in
connection with his or her employment or in connection with or affecting the
business of the Company or any Affiliate;

 

(iv)                    any dishonesty by the Participant, including failure to
report to Company the dishonesty of other employees or representatives of
Company;

 

(v)                       any failure to abide by laws applicable to the
Participant in his or her capacity as an employee, officer or director of
Company or an Affiliate or applicable to Company or an Affiliate;

 

(vi)                    any failure or refusal on the part of the Participant to
perform his or her material duties;

 

(vii)                 any failure or refusal on the part of the Participant to
obey lawful directives from the CEO of the Company, the President of the Company
or either of their designees;

 

(viii)              any disclosure or use of protected trade secrets of a prior
employer, violation of any applicable restrictive covenant to which the
Participant is subject in connection with any prior employer, or violation of
law in connection with use or disclosure of trade secrets, recruiting of
employees of a prior employer, soliciting customers of a prior employer or
engaging in competition of a prior employer;

 

(ix)                    any violation by the Participant of any policy or code
of Company relating to equal employment opportunity, harassment, business
conduct, ethics, legal compliance or conflict of interest;

 

(x)                       the Participant’s neglect of reasonably assigned
duties;

 

(xi)                    the Participant’s use of illegal drugs, abuse of other
controlled substances or working under the influence of alcohol or other
controlled substances; and

 

5

--------------------------------------------------------------------------------


 

(xii)                 any breach by the Participant of any obligation under the
employment, severance or similar agreement, if any, between such Participant and
the Company or an Affiliate.

 

In the event that the Company seeks to terminate the Participant’s Continuous
Service for Cause and that any of subsection (vi), subsection (vii),
subsection (x) or subsection (xii) is the sole reason for termination for Cause,
the Participant shall have the following cure provisions and rights: the Company
shall furnish to the Participant in writing a notice of the subsection relied
upon and describing the facts establishing Cause under that subsection.  The
Participant shall then have a period of ten (10) days after receipt of such
written notice of proposed termination by the Company in which to attempt to
effect a cure of the specified Cause.  If at the end of such ten (10) day period
no such cure has been effected, then the Participant’s Continuous Service shall
be terminated as of the end of such ten (10) day period.  The Company shall be
obligated to provide to the Participant only one such notice of proposed
termination, and if subsequent to effecting a cure of specified deficiencies the
Participant is determined by the CEO of the Company to have committed Cause
under any subsection above (including, without limitation, subsections (vi),
(x) or (xii)), then his Continuous Service may be terminated immediately for
Cause upon the Company’s giving of notice of termination to the Participant.

 

(g)                                  “Change in Control” means and includes the
occurrence of any one of the following events:

 

(i)                                     any person or persons (in each case,
excluding Tracy Young and, in the event of his death, his executors and
legatees, and, with respect to the Company, excluding TMX and any Affiliate of
TMX) acting as a group (within the meaning of Treasury Regulation §
1.409A-3(i)(5)(v)(B)) acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons),
directly or indirectly, either (A) more than 60% of the then-outstanding
membership interests of TMX or more than 60% of the then-outstanding shares of
Stock of the Company or (B) securities of TMX or the Company representing more
than 60% of the combined voting power of TMX’s or the Company’s then-outstanding
securities eligible to vote for the election of managers or directors (the “TMX
Voting Securities” or the “Company Voting Securities,” as the case may be);
provided, however, that for purposes of this subsection (i), the following
acquisitions of TMX membership interests, Company Stock, TMX Voting Securities
or Company Voting Securities shall not constitute a Change in Control: (x) an
acquisition by TMX, an Affiliate of TMX, or the Company, (y) an acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the TMX,
an Affiliate of TMX, or the Company, or (z) an acquisition pursuant to a
Non-Qualifying Transaction (as defined in subsection (ii) below); or

 

(ii)                                  the consummation of a reorganization,
merger, consolidation, statutory share exchange or similar form of corporate
transaction involving TMX, an Affiliate of TMX, or the Company (a
“Reorganization”), or the sale or other disposition of all or substantially all
of TMX’s or the Company’s assets (a “Sale”) or the acquisition of assets or
stock of another corporation or other entity (an “Acquisition”), unless
immediately following such Reorganization, Sale or

 

6

--------------------------------------------------------------------------------


 

Acquisition: (A) all or substantially all of the individuals and entities who
were the Beneficial Owners, respectively, of the outstanding TMX membership
interests and outstanding TMX Voting Securities, or the outstanding Company
Stock and outstanding Company Voting Securities, as the case may be, immediately
prior to such Reorganization, Sale or Acquisition beneficially own, directly or
indirectly, at least 40% of, respectively, the then outstanding shares of
membership interests or shares of common stock and the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of managers or directors, as the case may be, of the entity resulting
from such Reorganization, Sale or Acquisition (including, without limitation, an
entity which as a result of such transaction owns TMX or all or substantially
all of TMX’s assets or membership interests either directly or through one or
more subsidiaries, or the Company or all or substantially all of the Company’s
assets or Stock either directly or through one or more subsidiaries, the
“Surviving Entity”) in substantially the same proportions as their ownership,
immediately prior to such Reorganization, Sale or Acquisition, of the
outstanding TMX membership interests and the outstanding TMX Voting Securities,
or the outstanding Company Stock and outstanding Company Voting Securities, as
the case may be, and (B) no person (other than (v) TMX or any Affiliate of TMX,
(w) the Company, (x) the Surviving Entity or its ultimate parent entity,
(y) Tracy Young or, in the event of his death, his executors and legatees, or
(z) any employee benefit plan (or related trust) sponsored or maintained by any
of the foregoing) is the Beneficial Owner, directly or indirectly, of more than
60% of the total membership interests or common stock or more than 60% of the
total voting power of the outstanding voting securities eligible to elect
managers or directors of the Surviving Entity (any Reorganization, Sale or
Acquisition which satisfies all of the criteria specified in (A) and (B) above
shall be deemed to be a “Non-Qualifying Transaction”).

 

(h)                                 “Code” means the Internal Revenue Code of
1986, as amended from time to time.  For purposes of this Plan, references to
sections of the Code shall be deemed to include references to any applicable
regulations thereunder and any successor or similar provision.

 

(i)                                     “Commercial Launch” means the funding of
the first non-test loan made by the Company.

 

(j)                                    “Company” means AutoCash Inc., a Delaware
corporation, or any successor corporation.

 

(k)                                 “Continuous Service” means the absence of
any interruption or termination of service as an employee, officer or director
of the Company or any Affiliate, as applicable.  Continuous Service shall not be
considered interrupted in the following cases: (i) a Participant transfers
employment between the Company and an Affiliate or between Affiliates, or
(ii) in the discretion of the Plan Administrator as specified at or prior to
such occurrence, in the case of a spin-off, sale or disposition of the
Participant’s employer from the Company or any Affiliate, or (iii) any leave of
absence authorized in writing by the Company prior to its commencement.  Whether
military, government or other service or other leave of absence shall constitute
a termination of Continuous Service shall be determined in each case by the Plan
Administrator at his discretion, and any determination by the Plan Administrator
shall be final and conclusive;

 

7

--------------------------------------------------------------------------------


 

provided, however, that for purposes of any Award that is subject to Code
Section 409A, the determination of a leave of absence must comply with the
requirements of a “bona fide leave of absence” as provided in Treas. Reg.
Section 1.409A-1(h).

 

(l)                                     “Disability” as a reason for a
Participant’s termination of Continuous Service shall have the meaning assigned
such term in the employment, severance or similar agreement, if any, between
such Participant and the Company or an Affiliate; provided, however, that if
there is no such employment, severance or similar agreement in which such term
is defined, and unless otherwise defined in the applicable Award Certificate,
“Disability” shall mean the Participant’s inability to perform the essential
functions of his position, with or without reasonable accommodation, for a
period of ninety (90) consecutive days or one hundred-eighty (180) days in any
twelve-month period.

 

(m)                             “EBITDA” means the Company’s consolidated
earnings before interest, taxes, depreciation and amortization.  The Board’s
method of calculating EBITDA for purposes of this Plan shall be consistent with
its calculation of EBITDA for other purposes and shall be determinative.

 

(n)                                 “Effective Date” has the meaning assigned
such term in Section 3.1.

 

(o)                                 “Eligible Participant” means an employee
(including a leased employee), officer or director of the Company or any
Affiliate.

 

(p)                                 “Fair Market Value,” on any Valuation Date,
means the value of a share of Stock, determined by the following method:

 

(i)                                     An amount equal to three (3) times the
Company’s Plan EBITDA for the twelve (12) calendar month period ended
immediately prior to the commencement of the calendar month in which the
Valuation Date occurs, divided by the number of shares of Stock outstanding as
of the Valuation Date.

 

(ii)                                  Notwithstanding the foregoing, in the
event Material Legislation has been enacted (with or without delayed
effectiveness) prior to the Valuation Date, “Fair Market Value” shall be the
average of the calculation determined in accordance with the foregoing
subparagraph (i) and the Liquidation Value as of the Valuation Date.

 

(iii)                               Notwithstanding the foregoing, in the event
that an Award is settled on account of a Change in Control, the Fair Market
Value as of the Change in Control shall be determined by the Board in good
faith.

 

(q)                                 “Good Reason” as a reason for a
Participant’s termination of Continuous Service shall have the meaning assigned
such term in the employment, severance or similar agreement, if any, between
such Participant and the Company or an Affiliate; provided, however, that if
there is no such employment, severance or similar agreement in which such term
is defined, and unless otherwise defined in the applicable Award Certificate,
“Good Reason” shall mean the Company’s failure to pay the Participant’s base
salary, short-term bonus or Award, excluding delays or failure to pay due to
payroll mistakes, payroll processing difficulties, miscalculation of amounts due
or withholding of

 

8

--------------------------------------------------------------------------------


 

payments due to good faith disputes over entitled to payment or over
calculation.  In the event that the Participant seeks to terminate his or her
Continuous Service for Good Reason, the Company shall have the following cure
provisions and rights:  the Participant shall furnish to the Company in writing
a notice describing the facts establishing Good Reason.  The Company shall then
have a period of ten (10) days after receipt of such written notice of proposed
termination by the Participant in which to attempt to effect a cure of the
specified Good Reason.  If at the end of such ten (10) day period no such cure
has been effected, then the Participant may terminate his or her Continuous
Service as of the end of such ten (10) day period by providing written notice of
the failure to cure and of the termination date.  The Participant shall be
obligated to provide to the Company only one such notice of proposed
termination, and if subsequent to effecting a cure of specified Good Reason, the
Company commits Good Reason again (excepting payroll mistakes, payroll
processing difficulties, miscalculation of amounts due or withholding of
payments due to good faith disputes over entitled to payment or over
calculation) then the Participant may terminate his or her Continuous Service
immediately for Good Reason upon giving notice of termination to the Company.

 

(r)                                    “Grant Date” of an Award means the first
date on which all necessary corporate action has been taken to approve the grant
of the Award as provided in the Plan, or such later date as is determined and
specified as part of that authorization process.  Notice of the grant shall be a
provided to the grantee within a reasonable time after the Grant Date.

 

(s)                                   “Initial Value” of a Phantom Share means
the Fair Market Value as of the Grant Date of the applicable Award; provided
that such value, for purposes of this Plan, shall not be less than zero.

 

(t)                                    “Liquidation Value” means the amount
obtained by dividing (1) the result of (i) the principal amount of all customer
accounts of the Company either current or less than sixty-one (61) days past
due, less (ii) the outstanding principal amount of all interest-bearing
indebtedness of the Company (specifically excluding any indebtedness for the
payment or future settlement of any Awards under the Plan), plus (iii) all cash
and cash equivalents on hand and all marketable securities held by the Company,
by (2) the number of shares of Stock outstanding as of the Valuation Date.

 

(u)                                 “Material Legislation” shall mean
legislation, regulations or binding judicial precedent that limits the Annual
Percentage Rate (as defined under Regulation Z of Part 12 of the Code of Federal
Regulations) to less than sixty percent (60%) on more than twenty percent (20%)
of the principal amount of all existing loan or pawn contracts of the Company
(determined as if such legislation were applied to all contracts existing on the
date of such determination).

 

(v)                                 “Maturity Value” of a Phantom Share means
the Fair Market Value as of PSAR Maturity Date or PSU Maturity Date, as
applicable, for the applicable Award.

 

(w)                               “Parent” means a corporation, limited
liability company, partnership or other entity which owns or beneficially owns a
majority of the outstanding voting stock or voting power of the Company or TMX,
as the case may be.

 

9

--------------------------------------------------------------------------------


 

(x)                                 “Participant” means an Eligible Participant
who has been granted an Award under the Plan; provided that in the case of the
death of a Participant, the term “Participant” refers to a beneficiary
designated pursuant to Section 9.2 or the legal guardian or other legal
representative acting in a fiduciary capacity on behalf of the Participant under
applicable state law and court supervision.

 

(y)                                 “Person” means any individual, entity or
group, within the meaning of Section 3(a)(9) of the 1934 Act and as used in
Section 13(d)(3) or 14(d)(2) of the 1934 Act.

 

(z)                                  “Phantom Share” means a hypothetical unit
of value equal to the Fair Market Value of one share of Stock.

 

(aa)                          “Phantom Stock Appreciation Right” or “PSAR” means
a right granted to a Participant under Article 7 to receive a cash payment equal
to the excess, if any, of (i) the Maturity Value of the underlying Phantom
Shares, over (ii) the Initial Value of such underlying Phantom Shares, all as
determined pursuant to Article 7.

 

(bb)                          “Phantom Stock Unit” means the right granted to a
Participant under Article 8 to receive a cash payment equal to the Maturity
Value of Phantom Shares, which right is subject to certain restrictions and to
risk of forfeiture.

 

(cc)                            “Plan” means the AutoCash Inc. Amended and
Restated Phantom Stock Plan, as further amended from time to time.

 

(dd)                          “Plan Administrator” has the meaning assigned such
term in Section 4.1.

 

(ee)                            “Plan EBITDA” shall mean EBITDA, adjusted to
exclude the effect of any accrual or other reduction for the payment or future
settlement of any Awards under the Plan.

 

(ff)                              “Profitable,” for purposes of this Plan and in
connection with the termination of a Participant’s Continuous Service, means
that the Company has positive net income, as reflected on its financial
statements, for each of (x) the last full fiscal quarter ended prior to the date
of the termination of the Participant’s Continuous Service and (y) the next full
fiscal quarter subsequent to such quarter.

 

(gg)                            “PSAR Maturity Date” has the meaning assigned
such term in Section 7.4.

 

(hh)                          “PSU Maturity Date” has the meaning assigned such
term in Section 8.4.

 

(ii)                                  “Qualifying Termination” means the
termination of a Participant’s Continuous Service by the Company without Cause,
by the Participant for Good Reason, or by reason of the Participant’s death or
Disability.

 

(jj)                                “Stock” means the common stock of the
Company and such other securities of the Company as may be substituted for Stock
pursuant to Article 10.

 

10

--------------------------------------------------------------------------------


 

(kk)                          “Subsidiary” means any corporation, limited
liability company, partnership or other entity of which a majority of the
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Company or by TMX, as the case may be.

 

(ll)                                  “TMX” means TMX Finance LLC, a Delaware
limited liability company.

 

(mm)                  “Valuation Date” shall mean the date as of which the
Phantom Shares are valued for purposes of determining the amount payable to the
Participant under an Award.

 

(nn)                          “1933 Act” means the Securities Act of 1933, as
amended from time to time.

 

(oo)                          “1934 Act” means the Securities Exchange Act of
1934, as amended from time to time.

 

ARTICLE 3

EFFECTIVE DATE; TERMINATION OF PLAN; SPECIAL COVENANTS

 

3.1.                            EFFECTIVE DATE.  The Plan will become effective
on the date that it is adopted by the Board (the “Effective Date”).

 

3.2.                            TERMINATION OF PLAN.  Unless earlier terminated
as provided herein, the Plan shall continue in effect until the tenth
anniversary of the Effective Date.  The termination of the Plan on such date
shall not affect the validity of any Award outstanding on the date of
termination, which shall continue to be governed by the applicable terms and
conditions of the Plan.

 

3.3                               SPECIAL COVENANTS.  TMX and the Company agree
that on-line lending business shall be conducted through the Company but
recognize that on-line activities (including but not limited to on-line
advertising, website content, and e-mail) may drive customer traffic to TMX’s
subsidiaries’ brick and mortar locations or otherwise.  Any loan that is closed
on-line through the internet-based loan processing system operated by the
Company will be allocated to the Company and will be included in the Company’s
receipts for determining EBITDA for purposes of this Plan.  Any loan that is not
closed on-line through such process (whether via a physical closing in a TMX
subsidiary’s brick and mortar location or otherwise, including any renewal of
such loan or an additional loan to a TMX subsidiary customer) will not be so
allocated to the Company, even if the customer’s initial contact was through the
internet, via email, or by other electronic means; provided, however, that if
the Company incurs costs or otherwise utilizes resources for any such excluded
loans or loan renewals, there shall be an adjustment to EBITDA to reflect a
carve out of the costs or resources expended with respect to such excluded loans
or loan renewals.  Furthermore, in the event an Affiliate of TMX, as a result of
legislation, regulations or binding judicial precedent, decides to discontinue
its loan or title pawn operations and to direct all of its customers to the
Company, any transaction with a customer of such Affiliate shall not be
allocated to the Company; provided, however, that the Chief Executive Officer of
TMX shall have the discretion to determine whether any additional allocation to
the Company’s EBITDA for purposes of this Plan shall be made in connection with
any revenue

 

11

--------------------------------------------------------------------------------


 

generated by those transactions and, if so, what the structure and amount of
that allocation will be.  This Section 3.3 may not be amended without consent of
the Participant.

 

ARTICLE 4

ADMINISTRATION

 

4.1.                            PLAN ADMINISTRATOR.  The Plan shall be
administered by a director appointed by the Board (the “Plan Administrator”) or,
at the discretion of the Board from time to time, the Plan may be administered
by the Board or a committee appointed by the Board.  The Plan Administrator
shall be appointed by, and may be changed at any time and from time to time in
the discretion of, the Board.  Unless and until changed by the Board, Tracy
Young is designated as the Plan Administrator.  The Board may reserve to itself,
or to a committee it appoints, any or all of the authority and responsibility of
the Plan Administrator under the Plan or may act, or appoint a committee to act,
as Plan Administrator for any and all purposes. To the extent the Board has
reserved any authority and responsibility or during any time that the Board or a
committee appointed by the Board is acting as Plan Administrator, the Board or
such committee shall have all the powers and protections of the Plan
Administrator hereunder, and any reference herein to the Plan Administrator
(other than in this Section 4.1) shall include the Board or such committee.  To
the extent any action of the Board or a committee appointed by the Board under
the Plan conflicts with actions taken by Plan Administrator, the actions of the
Board or such committee shall control.

 

4.2.                            ACTION AND INTERPRETATIONS BY THE PLAN
ADMINISTRATOR.  For purposes of administering the Plan, the Plan Administrator
may from time to time adopt rules, regulations, guidelines and procedures for
carrying out the provisions and purposes of the Plan and make such other
determinations, not inconsistent with the Plan, as the Plan Administrator may
deem appropriate.  The Plan Administrator may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any Award in the
manner and to the extent it deems necessary to carry out the intent of the
Plan.  The Plan Administrator’s interpretation of the Plan, any Awards granted
under the Plan, any Award Certificate and all decisions and determinations by
the Plan Administrator with respect to the Plan are final, binding, and
conclusive on all parties.  The Plan Administrator is entitled to, in good
faith, rely or act upon any report or other information furnished to that member
by any officer or other employee of the Company or any Affiliate, the Company’s
or an Affiliate’s independent certified public accountants, Company counsel or
any executive compensation consultant or other professional retained by the
Company to assist in the administration of the Plan.  The Plan Administrator
will not be liable for any good faith determination, act or omission in
connection with the Plan or any Award.

 

4.3.                            AUTHORITY OF PLAN ADMINISTRATOR.  Except as
provided in Section 4.1 hereof, the Plan Administrator has the exclusive power,
authority and discretion to:

 

(a)                                 Grant Awards;

 

(b)                                 Designate Participants;

 

(c)                                  Determine the type or types of Awards to be
granted to each Participant;

 

(d)                                 Determine the number of Awards to be granted
and the number of Phantom Shares to which an Award will relate;

 

12

--------------------------------------------------------------------------------


 

(e)                                  Determine the terms and conditions of any
Award granted under the Plan;

 

(f)                                   Prescribe the form of each Award
Certificate, which need not be identical for each Participant;

 

(g)                                  Decide all other matters that must be
determined in connection with an Award;

 

(h)                                 Establish, adopt or revise any rules,
regulations, guidelines or procedures as it may deem necessary or advisable to
administer the Plan;

 

(i)                                     Make all other decisions and
determinations that may be required under the Plan or as the Plan Administrator
deems necessary or advisable to administer the Plan;

 

(j)                                    Amend the Plan or any Award Certificate
as provided herein, subject to Section 11.2; and

 

(k)                                 Adopt such modifications, procedures, and
subplans as may be necessary or desirable to comply with provisions of the laws
of the United States or any non-U.S. jurisdictions in which the Company or any
Affiliate may operate, in order to assure the viability of the benefits of
Awards granted to participants located in the United States or such other
jurisdictions and to further the objectives of the Plan.

 

ARTICLE 5

PHANTOM SHARES SUBJECT TO THE PLAN

 

5.1.                            NUMBER OF PHANTOM SHARES.  Subject to adjustment
as provided in Sections 5.2 and Section 10.1, the aggregate number of Phantom
Shares reserved and available for issuance pursuant to Awards granted under the
Plan shall be 500.

 

5.2.                            SHARE COUNTING.  Phantom Shares covered by an
Award shall be subtracted from the Plan share reserve as of the Grant Date, but
shall be added back to the Plan share reserve in accordance with this Section
5.2.  To the extent that an Award is canceled, terminates, expires, is forfeited
or lapses for any reason, any unissued Phantom Shares originally subject to the
Award will be added back to the Plan share reserve and again be available for
issuance pursuant to Awards granted under the Plan.

 

ARTICLE 6

ELIGIBILITY

 

6.1.                            GENERAL.  Awards may be granted only to Eligible
Participants.

 

ARTICLE 7

PHANTOM STOCK APPRECIATION RIGHTS

 

7.1.                            GRANT OF PHANTOM STOCK APPRECIATION RIGHTS.  The
Plan Administrator is authorized to make Awards of Phantom Stock Appreciation
Rights (“PSARs”) to Participants in such amounts and subject to such terms and
conditions as may be selected by the

 

13

--------------------------------------------------------------------------------


 

Plan Administrator.  An Award of PSARs shall be evidenced by an Award
Certificate setting forth the terms, conditions, and restrictions applicable to
the Award.

 

7.2.                            VESTING .  Except as otherwise determined by the
Plan Administrator on the Grant Date or thereafter, or as otherwise provided in
the applicable Award Certificate, the PSARs shall become vested as to the
following amounts pursuant to the following schedule:

 

:

 

(a) as to one-fourth (25%) of the PSARs on the later of (i) the date of the
Commercial Launch, or (ii) the first anniversary of the Grant Date, provided
that the Participant has been in Continuous Service through such date (the
“Initial Vesting Date”),

 

(b) as to one-fourth (25%) of the PSARs on the first anniversary of the Initial
Vesting Date, provided that the Participant has been in Continuous Service
through such anniversary date, and

 

(c) as to one-fourth (25%) of the PSARs on the second anniversary of the Initial
Vesting Date, provided that the Participant has been in Continuous Service
through such anniversary date, and

 

(d) as to one-fourth (25%) of the PSARs on the third anniversary of the Initial
Vesting Date, provided that the Participant has been in Continuous Service
through such anniversary date.

 

7.3.                            FORFEITURE .  Except as otherwise provided in
the applicable Award Certificate, upon termination of the Participant’s
Continuous Service, the PSARs shall be forfeited as follows:

 

(a) Upon a Qualifying Termination, any PSARs that have not vested on or before
the date of the Qualifying Termination shall be forfeited and cease to be of any
effect.

 

(b) Upon a termination that is not a Qualifying Termination, the Participant’s
PSARs shall be treated as follows:

 

(i) if such non-Qualifying Termination is by the Company, or by the Participant,
for any reason other than Cause, and at the time of such non-Qualifying
Termination the Company is Profitable, then, except as otherwise determined by
the Plan Administrator or provided in the applicable Award Certificate, any
PSARs that have not vested on or before the date of such non-Qualifying
Termination shall be forfeited and cease to be of any effect;

 

(ii) if such non-Qualifying Termination is by the Company, or by the
Participant, for any reason other than Cause, and at the time of such
non-Qualifying Termination the Company is not Profitable, then, except as
otherwise determined by the Plan Administrator or provided in the applicable
Award Certificate, all PSARs, whether or not vested on or before the date of
termination of Continuous Service, shall be forfeited and cease to be of any
effect; and

 

14

--------------------------------------------------------------------------------


 

(iii) if such non-Qualifying Termination is by the Company for Cause, then all
PSARs, whether or not vested on or before the date of termination of Continuous
Service, shall be forfeited and cease to be of any effect.  In no event shall
the Participant’s PSARs continue to vest following the Participant’s termination
of Continuous Service.

 

7.4.                            AUTOMATIC EXERCISE.  The “PSAR Maturity Date”
shall be set forth in the applicable Award Certificate.  Unless the PSARs are
forfeited on or prior to the PSAR Maturity Date as provided in Section 7.3 or in
the applicable Award Certificate, the PSARs shall be automatically exercised on
the PSAR Maturity Date, provided that the Maturity Value of the underlying
Phantom Shares is greater than the Initial Value of the underlying Phantom
Shares on such date.

 

7.5.                            FORM OF PAYMENT.  Upon the automatic exercise of
a PSAR, the Participant shall be entitled to receive a cash payment equal to the
number of Phantom Shares underlying the Award on the PSAR Maturity Date
multiplied by the excess, if any, of (i) the Maturity Value of such underlying
Phantom Shares on the PSAR Maturity Date, over (ii) the Initial Value of such
underlying Phantom Shares, less any required tax withholding.  Such payment
shall be made within sixty (60) days following the PSAR Maturity Date.

 

ARTICLE 8

PHANTOM STOCK UNITS

 

8.1.                            GRANT OF PHANTOM STOCK UNITS.  The Plan
Administrator is authorized to make Awards of Phantom Stock Units to
Participants in such amounts and subject to such terms and conditions as may be
selected by the Plan Administrator.  An Award of Phantom Stock Units shall be
evidenced by an Award Certificate setting forth the terms, conditions, and
restrictions applicable to the Award.

 

8.2.                            VESTING.  Except as otherwise determined by the
Plan Administrator on the Grant Date or thereafter, or as otherwise provided in
the applicable Award Certificate, the Phantom Stock Units shall become vested as
to the following amounts pursuant to the following schedule:

 

(a) as to one-fourth (25%) of the Phantom Stock Units on the later of (i) the
date of the Commercial Launch, or (ii) the first anniversary of the Grant Date,
provided that the Participant has been in Continuous Service through such date
(the “Initial Vesting Date”),

 

(b) as to one-fourth (25%) of the Phantom Stock Units on the first anniversary
of the Initial Vesting Date, provided that the Participant has been in
Continuous Service through such anniversary date, and

 

(c) as to one-fourth (25%) of the Phantom Stock Units on the second anniversary
of the Initial Vesting Date, provided that the Participant has been in
Continuous Service through such anniversary date, and

 

(d) as to one-fourth (25%) of the Phantom Stock Units on the third anniversary
of the Initial Vesting Date, provided that the Participant has been in
Continuous Service through such anniversary date.

 

15

--------------------------------------------------------------------------------


 

8.3                               FORFEITURE. Except as otherwise provided in
the applicable Award Certificate, upon termination of the Participant’s
Continuous Service, the Phantom Stock Units shall be forfeited as follows:

 

(a) Upon a Qualifying Termination, except as otherwise determined by the Plan
Administrator or provided in the applicable Award Certificate, any Phantom Stock
Units that have not vested on or before the date of the Qualifying Termination
shall be forfeited and cease to be of any effect.

 

(b) Upon a termination that is not a Qualifying Termination, the Participant’s
Phantom Stock Units shall be treated as follows:

 

(i) if such non-Qualifying Termination is by the Company, or by the Participant,
for any reason other than Cause, and at the time of such non-Qualifying
Termination the Company is Profitable, then, except as otherwise determined by
the Plan Administrator or provided in the applicable Award Certificate, any
Phantom Stock Units that have not vested on or before the date of such
non-Qualifying Termination shall be forfeited and cease to be of any effect;

 

(ii) if such non-Qualifying Termination is by the Company, or by the
Participant, for any reason other than Cause, and at the time of such
non-Qualifying Termination the Company is not Profitable, then, except as
otherwise determined by the Plan Administrator or provided in the applicable
Award Certificate, all Phantom Stock Units, whether or not vested on or before
the date of termination of Continuous Service, shall be forfeited and cease to
be of any effect; and

 

(iii) if such non-Qualifying Termination is by the Company for Cause, then all
Phantom Stock Units, whether or not vested on or before the date of termination
of Continuous Service, shall be forfeited and cease to be of any effect.

 

In no event shall the Participant’s Phantom Stock Units continue to vest
following the Participant’s termination of Continuous Service.

 

8.4.                            FORM OF PAYMENT OF PHANTOM STOCK UNITS.  The
“PSU Maturity Date” shall be set forth in the applicable Award Certificate. 
Unless the Phantom Stock Units are forfeited on or prior to the PSU Maturity
Date as provided in Section 8.3 or in the applicable Award Certificate, the
Participant shall be entitled to a cash payment equal to the number of Phantom
Stock Units held by such Participant on the PSU Maturity Date multiplied by the
Maturity Value of the Phantom Shares on the PSU Maturity Date, less any required
tax withholding.  Such payment shall be made within sixty (60) days following
the PSU Maturity Date.

 

16

--------------------------------------------------------------------------------


 

ARTICLE 9

PROVISIONS APPLICABLE TO AWARDS

 

9.1.                            LIMITS ON TRANSFER.  No right or interest of a
Participant in any unexercised or restricted Award may be pledged, encumbered,
or hypothecated to or in favor of any party other than the Company or an
Affiliate, or shall be subject to any lien, obligation, or liability of such
Participant to any other party other than the Company or an Affiliate.  No
unexercised or restricted Award shall be assignable or transferable by a
Participant other than by will or the laws of descent and distribution;
provided, however, that the Plan Administrator may (but need not) permit other
transfers (other than transfers for value) where the Plan Administrator
concludes that such transferability (i) does not result in accelerated taxation,
and (ii) is otherwise appropriate and desirable, taking into account any factors
deemed relevant, including without limitation, state or federal tax or
securities laws applicable to transferable Awards.

 

9.2.                            BENEFICIARIES.  Notwithstanding Section 9.1, a
Participant may, in the manner determined by the Plan Administrator, designate a
beneficiary to exercise the rights of the Participant and to receive any
distribution with respect to any Award upon the Participant’s death.  A
beneficiary, legal guardian, legal representative, or other person claiming any
rights under the Plan is subject to all terms and conditions of the Plan and any
Award Certificate applicable to the Participant, except to the extent the Plan
and Award Certificate otherwise provide, and to any additional restrictions
deemed necessary or appropriate by the Plan Administrator.  If no beneficiary
has been designated or survives the Participant, any payment due to the
Participant shall be made to the Participant’s estate.  Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant,
in the manner provided by the Company, at any time provided the change or
revocation is filed with the Plan Administrator.

 

ARTICLE 10

CHANGES IN CAPITAL STRUCTURE

 

10.1.                     MANDATORY ADJUSTMENTS.  In the event of a
nonreciprocal transaction between the Company and its shareholders that causes
the per-share value of the Stock to change (including, without limitation, any
stock dividend, stock split, spin-off, rights offering, or large nonrecurring
cash dividend), the authorization limit under Section 5.1 shall be adjusted
proportionately, and the Plan Administrator shall make such adjustments to the
Plan and Awards as it deems necessary, in its sole discretion, to prevent
dilution or enlargement of rights immediately resulting from such transaction. 
Action by the Plan Administrator may include: (i) adjustment of the number and
kind of Phantom Shares that may be delivered under the Plan; (ii) adjustment of
the number and kind of Phantom Shares subject to outstanding Awards; (iii)
adjustment of the measure to be used to determine the amount of the benefit
payable on an Award; and (iv) any other adjustments that the Plan Administrator
reasonably and in good faith determines to be equitable.  Without limiting the
foregoing, in the event of a subdivision of the outstanding Stock (stock-split),
a declaration of a dividend payable in Shares, or a combination or consolidation
of the outstanding Stock into a lesser number of Shares, the authorization limit
under Section 5.1 shall automatically be adjusted proportionately, and the
Phantom Shares then subject to each Award shall automatically, without the
necessity for any additional action by the Plan Administrator, be adjusted
proportionately without any change in the aggregate purchase price therefor.

 

10.2                        DISCRETIONARY ADJUSTMENTS.  Upon the occurrence or
in anticipation of any corporate event or transaction involving the Company
(including, without limitation, any merger, reorganization, recapitalization,
combination or exchange of shares, or any transaction described in Section
10.1), the Plan Administrator may, in his sole discretion, provide (i) that
Awards will become immediately vested and non-forfeitable and exercisable (in
whole or in part), (ii) that Awards will be assumed by another party to a
transaction or otherwise be equitably

 

17

--------------------------------------------------------------------------------


 

converted or substituted in connection with such transaction, or (iii) any
combination of the foregoing.  The Plan Administrator’s determination need not
be uniform and may be different for different Participants whether or not such
Participants are similarly situated.

 

10.3                        GENERAL.  Any discretionary adjustments made
pursuant to this Article 10 shall be subject to the provisions of Section 11.2.

 

ARTICLE 11

AMENDMENT, MODIFICATION AND TERMINATION

 

11.1.                     AMENDMENT, MODIFICATION AND TERMINATION.  The Board
may, at any time and from time to time, amend, modify or terminate the Plan
without shareholder approval; provided, however, that if an amendment to the
Plan would, in the reasonable opinion of the Board, constitute a material change
requiring shareholder approval under applicable laws, policies or regulations,
then such amendment shall be subject to shareholder approval; and provided,
further, that the Board may condition any other amendment or modification on the
approval of shareholders of the Company for any reason, including by reason of
such approval being necessary or deemed advisable to satisfy any other tax,
securities or other applicable laws, policies or regulations.

 

11.2.                     AWARDS PREVIOUSLY GRANTED.  At any time and from time
to time, the Board may amend, modify or terminate any outstanding Award without
approval of the Participant; provided, however:

 

(a)                                 Subject to the terms of the applicable Award
Certificate, such amendment, modification or termination shall not, without the
Participant’s consent, reduce or diminish the value of such Award determined as
if the Award had been settled on the date of such amendment or termination or
lengthen the vesting period applicable to such Award; and

 

(b)                                 No termination, amendment, or modification
of the Plan shall adversely affect any Award previously granted under the Plan,
without the written consent of the Participant affected thereby.  An outstanding
Award shall not be deemed to be “adversely affected” by a Plan amendment if such
amendment would not reduce or diminish the value of such Award determined as if
the Award had been vested or otherwise settled on the date of such amendment.

 

11.3.                     COMPLIANCE AMENDMENTS.  Notwithstanding anything in
the Plan or in any Award Certificate to the contrary, the Board may amend the
Plan or an Award Certificate, to take effect retroactively or otherwise, as
deemed necessary or advisable for the purpose of conforming the Plan or Award
Certificate to any present or future law relating to plans of this or similar
nature (including, but not limited to, Section 409A of the Code), and to the
administrative regulations and rulings promulgated thereunder.  By accepting an
Award under this Plan, a Participant agrees to any amendment made pursuant to
this Section 11.3 to any Award granted under the Plan without further
consideration or action.

 

18

--------------------------------------------------------------------------------


 

ARTICLE 12

GENERAL PROVISIONS

 

12.1.                     RIGHTS OF PARTICIPANTS.

 

(a)                                 No Participant or any Eligible Participant
shall have any claim to be granted any Award under the Plan.  Neither the
Company, its Affiliates nor the Plan Administrator is obligated to treat
Participants or Eligible Participants uniformly, and determinations made under
the Plan may be made by the Plan Administrator selectively among Eligible
Participants who receive, or are eligible to receive, Awards (whether or not
such Eligible Participants are similarly situated).

 

(b)                                 Nothing in the Plan, any Award Certificate
or any other document or statement made with respect to the Plan, shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate any Participant’s employment or status as an officer, or any
Participant’s service as a director, at any time, nor confer upon any
Participant any right to continue as an employee, officer, or director of the
Company or any Affiliate, whether for the duration of a Participant’s Award or
otherwise.

 

(c)                                  Neither an Award nor any benefits arising
under this Plan shall constitute an employment contract with the Company or any
Affiliate and, accordingly, subject to Article 11, this Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Plan Administrator without giving rise to any liability on the part of the
Company or any of its Affiliates.

 

(d)                                 No Award gives a Participant any of the
rights of a shareholder of the Company.

 

12.2.                     WITHHOLDING.  The Company or any Affiliate shall have
the authority and the right to deduct or withhold, or require a Participant to
remit to the Company or such Affiliate, an amount sufficient to satisfy federal,
state, and local taxes (including the Participant’s FICA obligation) required by
law to be withheld with respect to any exercise, lapse of restriction or other
taxable event arising as a result of the Plan.  The obligations of the Company
under the Plan will be conditioned on such payment or arrangements and the
Company or such Affiliate will, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to the
Participant.

 

12.3.                     SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE
CODE.

 

(a)                                 General. It is intended that the payments
and benefits provided under the Plan and any Award shall either be exempt from
the application of, or comply with, the requirements of Section 409A of the
Code.  The Plan and all Award Certificates shall be construed in a manner that
effects such intent.  Nevertheless, the tax treatment of the benefits provided
under the Plan or any Award is not warranted or guaranteed.  Neither the
Company, its Affiliates nor their respective directors, officers, employees or
advisers (other than in his or her capacity as a Participant) shall be held
liable for any taxes, interest, penalties or other monetary amounts owed by any
Participant or other taxpayer as a result of the Plan or any Award.

 

(b)                                 Definitional Restrictions. Notwithstanding
anything in the Plan or in any Award Certificate to the contrary, to the extent
that any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable, or a different form of payment (e.g., lump sum or
installment) would be effected, under the Plan or any Award Certificate by
reason of the occurrence of a Change in Control or the termination of a
Participant’s Continuous Service, such amount or benefit will not be payable or
distributable to the

 

19

--------------------------------------------------------------------------------


 

Participant, and/or such different form of payment will not be effected, by
reason of such circumstance unless the circumstances giving rise to such Change
in Control or termination of Continuous Service meet any description or
definition of “change in control event” or “separation from service,” as the
case may be, in Section 409A of the Code and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition).  This provision does not prohibit the vesting of any Award upon a
Change in Control or termination of Continuous Service, however defined, if
applicable under the Plan or any Award Certificate.  If this provision prevents
the payment or distribution of any amount or benefit, or the application of a
different form of payment of any amount or benefit, such payment or distribution
shall be made at the time that would have applied absent the Change in Control
or termination of Continuous Service, as applicable.

 

(c)                                  Allocation among Possible Exemptions. If
any one or more Awards granted under the Plan to a Participant could qualify for
any separation pay exemption described in Treas. Reg. Section 1.409A-1(b)(9),
but such Awards in the aggregate exceed the dollar limit permitted for the
separation pay exemptions, the Company (acting through the Plan Administrator)
shall determine which Awards or portions thereof will be subject to such
exemptions.

 

(d)                                 Installment Payments.  If, pursuant to an
Award, a Participant is entitled to a series of installment payments, such
Participant’s right to the series of installment payments shall be treated as a
right to a series of separate payments and not to a single payment.  For
purposes of the preceding sentence, the term “series of installment payments”
has the meaning provided in Treas. Reg. Section 1.409A-2(b)(2)(iii) (or any
successor thereto).

 

(e)                                  Six Month Delay in Certain Circumstances. 
Notwithstanding anything in this Plan or an Award Certificate to the contrary,
if the settlement of an Award would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code and would otherwise be
payable or distributable by reason of a Participant’s termination of Continuous
Service during a period in which the Participant is a Specified Employee (as
defined below), then, subject to any permissible acceleration of payment by the
Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order),
(j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of employment
taxes):

 

(i) the amount due upon settlement of the Award that would otherwise be payable
during the six-month period immediately following the termination of Continuous
Service will be accumulated through and paid or provided on the first day of the
seventh month following the termination of Continuous Service (or, if the
Participant dies during such period, within 30 days after the Participant’s
death) (in either case, the “Required Delay Period”); and

 

(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.

 

For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder:
provided, however, that the Company’s Specified Employees and its application of
the six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted

 

20

--------------------------------------------------------------------------------


 

by the Company, which shall be applied consistently with respect to all
nonqualified deferred compensation arrangements of the Company.

 

12.4.                     UNFUNDED STATUS OF AWARDS.  The Plan is intended to be
an “unfunded” plan for incentive and deferred compensation.  With respect to any
payments not yet made to a Participant pursuant to an Award, nothing contained
in the Plan or any Award Certificate shall give the Participant any rights that
are greater than those of a general creditor of the Company or any Affiliate. 
This Plan is not intended to be subject to ERISA.

 

12.5.                     RELATIONSHIP TO OTHER BENEFITS.  No payment under the
Plan shall be taken into account in determining any benefits under any pension,
retirement, savings, profit sharing, group insurance, welfare or benefit plan of
the Company or any Affiliate unless provided otherwise in such other plan. 
Nothing contained in the Plan will prevent the Company from adopting other or
additional compensation arrangements, subject to shareholder approval if such
approval is required; and such arrangements may be either generally applicable
or applicable only in specific cases.

 

12.6.                     EXPENSES.  The expenses of administering the Plan
shall be borne by the Company and its Affiliates.

 

12.7.                     TITLES AND HEADINGS.  The titles and headings of the
Sections in the Plan are for convenience of reference only, and in the event of
any conflict, the text of the Plan, rather than such titles or headings, shall
control.

 

12.8.                     GENDER AND NUMBER.  Except where otherwise indicated
by the context, any masculine term used herein also shall include the feminine;
the plural shall include the singular and the singular shall include the plural.

 

12.9.                     SEVERABILITY.  In the event that any provision of this
Plan is found to be invalid or otherwise unenforceable under any applicable law,
such invalidity or unenforceability will not be construed as rendering any other
provisions contained herein as invalid or unenforceable, and all such other
provisions will be given full force and effect to the same extent as though the
invalid or unenforceable provision was not contained herein.

 

12.10.              NO LIMITATIONS ON RIGHTS OF COMPANY.  The grant of any Award
shall not in any way affect the right or power of the Company to make
adjustments, reclassification or changes in its capital or business structure or
to merge, consolidate, dissolve, liquidate, sell or transfer all or any part of
its business or assets.  The Plan shall not restrict the authority of the
Company, for proper corporate purposes, to draft or assume awards, other than
under the Plan, to or with respect to any person.

 

12.11.              INDEMNIFICATION.  Each person who is or shall have been a
Plan Administrator, or of the Board or a committee appointed by the Board, shall
be indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense that may be imposed upon or reasonably incurred by him or
her in connection with or resulting from any claim, action, suit, or proceeding
to which he or she may be a party or in which he or she may be involved by
reason of any action taken or failure to act under the Plan and against and from
any and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgment in any such
action, suit, or proceeding against him or her, provided he or she shall give
the Company an opportunity, at its own expense, to handle and defend the same
before he or she undertakes to handle and defend it on his or her own behalf,

 

21

--------------------------------------------------------------------------------


 

unless such loss, cost, liability, or expense is a result of his or her own
willful misconduct or except as expressly provided by statute.  The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
charter or bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.

 

***********

 

The foregoing is hereby acknowledged as being the AutoCash Inc. Amended and
Restated Phantom Stock Plan, as originally adopted by the Board on April 29,
2011, and as amended and restated on June 17, 2011.

 

 

AUTOCASH INC.

 

 

 

 

 

 

 

 

By:

/s/ Tracy Young

 

 

 

Tracy Young, CEO

 

 

22

--------------------------------------------------------------------------------